         Case 5:19-cv-01405-EJD Document 49 Filed 07/05/19 Page 1 of 3



 1   John F. Medler, Jr. (SBN 266474)
     THE MEDLER LAW FIRM, APC
 2   john@medlerlawfirm.com
     2030 Main Street Suite 1300
 3   Irvine, CA 92614
     Telephone: (949)-260-4940
 4   Facsimile: (949)-260-4944

 5   Caleb Marker (SBN 269721)
     ZIMMERMAN REED LLP
 6
     caleb.marker@zimmreed.com
 7   2381 Rosecrans Avenue, Suite 328
     Manhattan Beach, CA 90245
 8   Telephone: (877) 500-8780
     Facsimile: (877) 500-8781
 9
     Attorneys for Plaintiffs and the Proposed Class
10   Additional counsel on signature page
11

12                         IN THE UNITED STATES DISTRICT COURT

13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     TYLER BENDIS, JULIA BENDIS, NICHOLAS )            Case No.5:19-cv-01405
15   JAMES JOHNSON, and JAMES JOHNSON, )
                                          )            PLAINTIFFS’ VOLUNTARY DISMISSAL
16                            Plaintiffs, )            UNDER FRCP 41(a)(1)(A) OF DEFENDANTS
                                          )            THE UNIVERSITY OF SOUTHERN
17           vs.                          )            CALIFORNIA, GEORGETOWN
                                          )            UNIVERSITY AND WAKE FOREST
18   WILLIAM “RICK” SINGER, THE KEY       )            UNIVERSITY
     WORLDWIDE FOUNDATION, THE EDGE )
19   COLLEGE & CAREER NETWORK, LLC,       )
     d/b/a “THE KEY,” THE UNIVERSITY OF   )
20   SOUTHERN CALIFORNIA, THE REGENTS )
     OF THE UNIVERSITY OF CALIFORNIA,     )
21   STANFORD, THE UNIVERSITY OF SAN      )
     DIEGO, THE UNIVERSITY OF TEXAS AT )
22   AUSTIN, WAKE FOREST UNIVERSITY,      )
     YALE UNIVERSITY, and GEORGETOWN      )
23   UNIVERSITY,                          )
                                          )
24                         Defendants.    )
                                          )
25                                        )
                                          )
26                                        )
                                          )
27                                        )
28
                                            -1-
     PLAINTIFFS’ VOLUNTARY DISMISSAL UNDER FRCP 41(a)(1)(A) OF THE UNIVERSITY OF SOUTHERN
                  CALIFOGEORGETOWN UNIVERSITY AND WAKE FOREST UNIVERSITY
           Case 5:19-cv-01405-EJD Document 49 Filed 07/05/19 Page 2 of 3



 1          COMES NOW Plaintiffs and, pursuant to Fed. R. Civ. P. 41(a)(1)(A), voluntarily dismisses

 2 its claims against Defendants The University of Southern California, Wake Forest University, and

 3
     Georgetown University. These Defendants have agreed to waive costs under Rule 41(d), and each
 4
     party shall be responsible for their own costs. None of these Defendants have yet filed an Answer
 5
     or responsive pleading. Very similar claims against these universities are being pursued in the
 6

 7 Class Action case, Tamboura et al. v. Singer et al., 5:19-cv-03411-EJD, currently pending with this

 8 Court. This dismissal has no effect on that case.

 9
                                                  Respectfully Submitted,
10
                                                  THE MEDLER LAW FIRM, APC
11
                                                  /s/ John F. Medler, Jr., Esq. SBN: 266474
12                                                2030 Main Street Suite 1300
                                                  Irvine, CA 92614
13                                                Tel: (949)-260-4940
                                                  Fax: (949)-260-4944
14                                                john@medlerlawfirm.com
15

16
                                                  ZIMMERMAN REED LLP
17                                                /s/ Caleb Marker
                                                  Caleb Marker (SBN 269721)
18                                                caleb.marker@zimmreed.com
                                                  2381 Rosecrans Avenue, Suite 328
19                                                Manhattan Beach, CA 90245
20                                                Telephone: (877) 500-8780
                                                  Facsimile: (877) 500-8781
21
                                                  ZIMMERMAN REED LLP
22
                                                  David M. Cialkowski*
23
                                                  david.cialkowski@zimmreed.com`
24                                                Brian C. Gudmundson*
                                                  brian.gudmundson@zimmreed.com
25                                                Alia M. Abdi*
                                                  alia.abdi@zimmreed.com
26                                                1100 IDS Center, 80 South 8th Street
27                                                Minneapolis, MN 55402
                                                  Telephone: (612) 341-0400
28                                                Facsimile: (612) 341-0844
                                              -2-
       PLAINTIFFS’ VOLUNTARY DISMISSAL UNDER FRCP 41(a)(1)(A) OF THE UNIVERSITY OF SOUTHERN
                    CALIFOGEORGETOWN UNIVERSITY AND WAKE FOREST UNIVERSITY
        Case 5:19-cv-01405-EJD Document 49 Filed 07/05/19 Page 3 of 3



 1
                                          Attorneys for Plaintiffs and the Class
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -3-
     PLAINTIFFS’ VOLUNTARY DISMISSAL UNDER FRCP 41(a)(1)(A) OF THE UNIVERSITY OF SOUTHERN
                  CALIFOGEORGETOWN UNIVERSITY AND WAKE FOREST UNIVERSITY
